DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 and 6/7/21 have been entered.
Allowable Subject Matter
The indicated allowability of claim 14 is withdrawn in view of the newly discovered reference(s) below.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 26, 33-34, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20-21 and 33-34, each recite “at least of portion…” which is unclear.
Claim 26 recites a process step of manufacture in combination with the product of claim 17.  The structure should be positively recited for example “said chamber comprises a rolled edge portion of said blade”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 22-23, 27-28, 30-32, 35-36, and 40-41 are rejected under 35 U.S.C. 102(1) as being anticipated by Sisson, Jr. (US 5,226,268). 
Sisson, Jr. disclose a fishing lure comprising: a jig having a body 19 with a longitudinal axis, an uppermost surface, a rearward surface; at least one hook, said first hook including a shank  18 and a hook end 42, said shank 18 being surrounded by and protruding rearwardly from said body and said hook end 42 being spaced rearwardly behind said rearward surface of said body along said longitudinal axis of said body; a blade 25 having an edge proximal to said jig body (at apex 33), wherein, during retrieval, a majority of said blade is oriented above said uppermost surface of said jig body 19; and a joining mechanism placed between said body and said blade, whereby at least a first portion 14 of the joining mechanism is mechanically affixed to said body, and at least one other portion is mechanically coupled to said blade via a pin structure (at dogleg 26) and at least one chamber/boot 36 located on the blade proximal to the edge 33 of the blade closest to the body; whereby retrieval of the lure causes the blade to oscillate; see figure 1; 4:62+.
Regarding claim 18 and 31, pin structure of Sisson, Jr. is bifurcated into upper 15 and lower 14 arm portions. 
Regarding the recited variations of the shape of the blade, the blade 25 of Sisson, Jr. is considered to comprise a flat portion within a single plane,  a circumference as a single continuous segment, and also considered at least two segments defining lateral lobes 29A and 29B; see col. 5:1-9.
The oscillating movement of blade 25 is considered limited by contact with the pin structure as claimed.
Regarding claim 30, blade 25 is considered allowed to oscillate via movement of the pin structure within flexible chamber 36; see col. 5:24-42.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 24-26, 29, 33-34, 37-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sisson, Jr. (US 5,226,268) in view of Meade (US 8,938,907).
Sisson, Jr. does not directly disclose angling or curving a portion of the blade as claimed.  Meade however teaches blade 100 in combination with a hook 122 considered with angled and/or curved portions as claimed; see figure 3.  It would have been obvious to one of ordinary skill in the art to provide blade portions as claimed in order to effect movement of the lure portions through the water as desired.
Regarding removable connections between members.  It is considered an obvious design choice to removably connect elements as claimed for disassembly, cleaning, modification etc.
Regarding claims 26 and 39, Sisson, Jr. does not provide for a rolled portion of blade 25 however Meade teaches wrapping blade portion 142 around shaft 136 (considered a rolled chamber); see col. 5, lines 60+.  It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the rolled chamber construction of Meade in the invention to Sisson, Jr. for providing a connection between elements.
Regarding claims 29 and 42, the motion of blade 25 of Sisson, Jr. is not considered limited by contact with the jig body however because this recitation is merely a functional recitation affected by relative dimensions of the elements it is considered an obvious design choice to provide a jig body of dimension, increased flexibility of boot/chamber 36, and/or a reduced length of lower arm 14 in the invention to Sisson, Jr. in order to prevent interference of spinner 40 with hook 42.

Response to Arguments
The ADS of 6/7/21 has been entered.  The combination of Thorne and Schnell has been withdrawn.  See however the invention to Sisson, Jr. as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1796